    Case 9:18-cv-00139-DWM Document 24 Filed 12/17/18 Page 1 of 2



            IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MONTANA
                     MISSOULA DIVISION

MICHAEL H. BAER
Trial Attorney (New York Bar No. 5384300)
U.S. Department of Justice,
Civil Division, Federal Programs Branch
1100 L St. NW
Washington, DC 20005
Telephone: (202) 305-8573
Facsimile: (202) 616-8460
E-mail:      Michael.H.Baer@usdoj.gov

Counsel for Defendants

 WESTERN ORGANIZATION OF
 RESOURCE COUNCILS,                         CV 18-139-M-DWM

            Plaintiff,                      DEFENDANTS’ MOTION TO
                                            DISMISS
      vs.

 RYAN ZINKE, et al.,

            Defendants.

      Pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6),

Defendants move to dismiss the amended complaint, Doc. 14, in the above-

captioned action. The reasons for this motion are set forth in a separate

memorandum of points and authorities filed herewith.

      Respectfully submitted this 17th day of December, 2018,

                             JOSEPH H. Hunt
                             Assistant Attorney General
Case 9:18-cv-00139-DWM Document 24 Filed 12/17/18 Page 2 of 2




                       MARCIA BERMAN
                       Assistant Branch Director

                       /s/ Michael H. Baer
                       MICHAEL H. BAER
                       Trial Attorney
                       U.S. Department of Justice,
                       Civil Division, Federal Programs Branch

                       Counsel for Defendants
